EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Murtaugh on 05/20/2022.

The application has been amended as follows: 
Claim 2, line 4: add --at least one-- before “tapered element”.
Claim 3, line 6: add --at least one-- before “tapered element”.
Claim 4, line 2: add --at least one-- before “tapered element”.
Claim 4, line 2: change “the further tapered element” to --a further tapered element--. 
Claim 5, line 12: add --at least one—before “locking seat”.
Claim 9, line 2: change “the cam profile” to --a cam profile--.
Claim 9, line 14: add --at least one—before “locking seat”.
Claim 10, lines 6-7: change “the second mass” to --a second mass--.
Claim 11, line 5: change “the distance configuration” to --a distance configuration--. 
Claim 11, line 5: change “the cam follower pin” to --a cam follower pin--.
Claim 11, line 6: change “the outer cam surface” to --an outer cam surface--. 

Reasons for Allowance
The Non-Final rejection dated 05/02/2022 is vacated. 
The following is an examiner’s statement of reasons for allowance: 
The braking unit of the claimed invention comprises all the limitations of claim 1, specifically, a safety rotor rotated about a second axis of rotation, a friction rotor in rotation independently about a first axis of rotation, the safety device comprising at least one tapered element fixed to the safety rotor which is configured for interposing between the friction rotor and a guide for locking the safety device that is not suggested, taught, nor obvious over prior arts of record. 
US Patent No. 6,659,230 to Jenkins teaches a braking unit comprising a safety rotor rotated about a second axis of rotation and a friction rotor in rotation independently about a first axis of rotation and at least one tapered element fixed to the safety rotor but does not teach the at least one tapered element configured for interposing between the friction rotor and a guide. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 9,745,171 to Husmann teaches a safety brake with a cam brake but does not teach a friction rotor and a safety rotor independently rotatable about a second axis and a first axis, respectively;
US Patent No. 9,663,326 to Osmanbasic et al teaches a safety brake with a cam brake but does not teach a friction rotor and a safety rotor independently rotatable about a second axis and a first axis, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654